Eberhardt, Presiding Judge,
concurring specially. I concur in the judgment of affirmance for the following reasons.
1. The circumstantial evidence was sufficient under our ruling in Stephens v. State, 127 Ga. App. 416 (193 SE2d 870) to authorize the jury to convict.
2. There was sufficient direct evidence, together with the defendant’s unsworn statement, to authorize the conviction. See Hargroves v. State, 179 Ga. 722 (4) (177 SE 561).
3. For the reasons stated in my dissent to Johnson v. State, 125 Ga. App. 607 (188 SE2d 416) there was no error in allowing proof of the defendant’s refusal to take blood, *141breath or urine tests to determine the alcohol content of his blood. Further, since the defendant affirmed his refusal to take the test when he made his unsworn statement he can show no harm resulting from admission of the evidence.
4. The error, if error there was, in admitting evidence of incriminating statements made by the defendant, was harmless.
We are aware of the Act of 1971 (Ga. L. 1971, p. 460; Code Ann. §38-1713) so that neither cross examination of a witness on matter which has been admitted over objection, nor the introduction of evidence on the same subject matter shall constitute a waiver of the objection. That statute was intended to abolish the rule of long standing that an objection to evidence is waived if the witness is cross examined on the objectionable matter, if another witness is permitted to testify concerning it without objection, or if the objecting party introduces evidence touching on the matter. The rule placed the lawyer trying a case in an untenable dilemma. When evidence was introduced which he deemed to be objectionable and he made the objection, only to have it overruled, he must then elect whether he would try to discredit the admitted evidence by cross examination, or by introducing other evidence tending to show that it was untrue or was unreliable. If he did either, his objection was waived. If he did neither he ran the risk that the jury might conclude that since he had not attacked the evidence he had conceded it to be true.
It was intolerable, too, to hold that one had waived his objection if thereafter he should introduce evidence touching on the same point, albeit, the evidence was introduced for discrediting the objectionable evidence, or to contradict it.
Under the old waiver rule one was completely disarmed if he wished to preserve his right to appeal and get the erroneous ruling reversed.
*142But if the defendant should introduce evidence which is consistent with, or which affirms the evidence objected to, he is in no position to show harm, for in that event he and the state are in agreement as to the facts shown. Both have so declared to the court and jury. In effect, he has adopted the evidence by introducing that which affirms it to be correct (Carlton Co. v. Poss, 124 Ga. App. 154 (3) (133 SE2d 231), affirmed, 228 Ga. 402 (185 SE2d 803)), and it is elementary that one cannot himself introduce error and then take advantage of it to get a new trial. Irvin v. Oliver, 223 Ga. 193 (2) (154 SE2d 217); Dance v. Smith, 223 Ga. 328 (1) (155 SE2d 10). The harmless error rule applies where evidence may have been improperly admitted, but no harm is shown. Morgan v. Reeves, 226 Ga. 697, 699 (177 SE2d 68).
In his unsworn statement the defendant admitted the very evidence objected to to be true by saying that he had driven one of the cars involved in the collision, that he had been drinking beer two hours prior to the collision, and that the officers had tried to give him a test for alcohol in his blood and that he had refused to take it.
If there was error in admitting testimony from the state’s witnesses to the same effect, the defendant utterly fails to demonstrate any harm when he tells the court and jury that what they said was true. While his objection to the evidence was not waived and he is still in position to urge it if he can show harm, even if we should find error to have been made no harm is shown or can be shown. Thus, there is no basis for reversing.
I am authorized to state that Presiding Judge Hall joins this concurrence.